

115 HR 3404 IH: To provide for the establishment in the National Highway Traffic Safety Administration of a Highly Automated Vehicle Advisory Council.
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3404IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Cárdenas introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the establishment in the National Highway Traffic Safety Administration of a Highly Automated Vehicle Advisory Council. 
1.Highly Automated Vehicle Advisory Council 
(a)EstablishmentSubject to the availability of appropriations, not later than 6 months after the date of enactment of this Act, the Secretary of Transportation shall establish in the National Highway Traffic Safety Administration a Highly Automated Vehicle Advisory Council (hereinafter referred to as the “Council”). (b)MembershipMembers of the Council shall include a diverse group representative of business, academia and independent researchers, State and local authorities, safety and consumer advocates, engineers, labor organizations, environmental experts, a representative of the National Highway Traffic Safety Administration, and other members determined to be appropriate by the Secretary. Any subcommittee of the Council shall be composed of not less than 15 and not more than 30 members appointed by the Secretary.  
(c)TermsMembers of the Council shall be appointed by the Secretary of Transportation and shall serve for a term of three years. (d)VacanciesAny vacancy occurring in the membership of the Council shall be filled in the same manner as the original appointment for the position being vacated. The vacancy shall not affect the power of the remaining members to execute the duties of the Council. 
(e)Duties and subcommitteesThe Council may form subcommittees as needed to undertake information gathering activities, develop technical advice, and present best practices or recommendations to the Secretary regarding— (1)labor and employment issues that may be affected by the deployment of highly automated vehicles;  
(2)the impact of the development and deployment of highly automated vehicles on the environment; (3)protection of consumer privacy and security of information collected by highly automated vehicles; and 
(4)cabin safety for highly automated vehicle passengers, and how automated driving systems may impact collision vectors, overall crashworthiness, and the use and placement of airbags, seatbelts, anchor belts, head restraints, and other protective features in the cabin. (f)Report to CongressThe recommendations of the Council shall also be reported to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.  
(g)Federal Advisory Committee ActThe establishment and operation of the Council and any subcommittees of the Council shall conform to the requirements of the Federal Advisory Committee Act (5 U.S.C. App.). (h)Technical assistanceOn request of the Council, the Secretary shall provide such technical assistance to the Council as the Secretary determines to be necessary to carry out the Secretary’s duties. 
(i)Detail of Federal employeesOn the request of the Council, the Secretary may detail, with or without reimbursement, any of the personnel of the Department of Transportation to the Council to assist the Council in carrying out its duties. Any detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee. (j)Payment and expensesMembers of the Council shall serve without pay, except travel and per diem will be paid each member for meetings called by the Secretary. 
(k)TerminationThe Council and any subcommittees of the Council shall terminate 6 years after the date of enactment of this Act. (l)Definitions (1)In generalIn this section— 
(A)the term automated driving system means the hardware and software that are collectively capable of performing the entire dynamic driving task on a sustained basis, regardless of whether such system is limited to a specific operational design domain; (B)the term dynamic driving task means all of the real time operational and tactical functions required to operate a vehicle in on-road traffic, excluding the strategic functions such as trip scheduling and selection of destinations and waypoints, and including— 
(i)lateral vehicle motion control via steering; (ii)longitudinal vehicle motion control via acceleration and deceleration; 
(iii)monitoring the driving environment via object and event detection, recognition, classification, and response preparation; (iv)object and event response execution; 
(v)maneuver planning; and (vi)enhancing conspicuity via lighting, signaling, and gesturing; 
(C)the term highly automated vehicle— (i)means a motor vehicle equipped with an automated driving system; and 
(ii)does not include a commercial motor vehicle (as defined in section 31101 of title 49, United States Code); and (D)the term operational design domain means the specific conditions under which a given driving automation system or feature thereof is designed to function. 
(2)Revisions to certain definitions 
(A)If SAE International (or its successor organization) revises the definition of any of the terms defined in subparagraph (A), (B), or (D) of paragraph (1) in Recommended Practice Report J3016, it shall notify the Secretary of the revision. The Secretary shall publish a notice in the Federal Register to inform the public of the new definition unless, within 90 days after receiving notice of the new definition and after opening a period for public comment on the new definition, the Secretary notifies SAE International (or its successor organization) that the Secretary has determined that the new definition does not meet the need for motor vehicle safety, or is otherwise inconsistent with the purposes of chapter 301 of title 49, United States Code. If the Secretary so notifies SAE International (or its successor organization), the existing definition in paragraph (1) shall remain in effect.  (B)If the Secretary does not reject a definition revised by SAE International (or its successor organization) as described in subparagraph (A), the Secretary shall promptly make any conforming amendments to the regulations and standards of the Secretary that are necessary. The revised definition shall apply for purposes of this section. The requirements of section 553 of title 5, United States Code, shall not apply to the making of any such conforming amendments. 
(C)Pursuant to section 553 of title 5, United States Code, the Secretary may update any of the definitions in subparagraph (A), (B), or (D) of paragraph (1) if the Secretary determines that materially changed circumstances regarding highly automated vehicles have impacted motor vehicle safety such that the definitions need to be updated to reflect such circumstances.   